Citation Nr: 1215483	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  99-18 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than October 25, 1995, for a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In November 2002, the Board denied the claim for an effective date earlier than January 3, 1997, for TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2003, the Court granted a joint motion of the parties, vacated the Board's decision, and remanded the issue to the Board for action consistent with the joint motion.  In February 2004, the Board remanded the issue for additional development.  In November 2004, the Board again denied the Veteran's claim.  In January 2006, the Court granted a December 2005 joint motion of the parties, vacated the Board's decision, and remanded the issue to the Board for action consistent with the joint motion.  The Board remanded the issue for additional development in June 2006.

In a July 2008 rating decision, the Veteran was awarded an effective date for a TDIU of October 25, 1995.  In December 2009, the Board remanded this case again for consideration of whether an informal claim had been submitted prior to October 25, 1995, for TDIU based on hospital records dated from July to August 1994.  The Board, at that time, noted that, because the effective date assigned by the originating agency did not constitute a full grant of the benefit sought on appeal, the earlier effective date issue remained at issue.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Thereafter, the originating agency returned to the case to the Board and the Board remanded the case in November 2010 for referral to the Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b) for the Veteran's service-connected post traumatic stress disorder (PTSD).

Following the actions requested by the Board, this case has been returned for appellate action.

It is noted that the Veteran's attorney representative had his authority to represent claimants before VA revoked in July 2003.  VA provided the Veteran with a notice and an opportunity to appoint new representation, but the Veteran has essentially elected to forego appointing another representative.


FINDINGS OF FACT

1.  The report of a VA hospitalization from July 1, 1992, to July 22, 1992, constitutes an informal claim for a TDIU.

2.  The Veteran has been unemployable due to his service-connected PTSD since the effective date of service connection for PTSD, July 1, 1992.


CONCLUSION OF LAW

The criteria for an award of TDIU on an extra-schedular basis from July 1, 1992, are met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.157, 3.321(b), 3.400, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks an effective date earlier than October 25, 1995, for the award of a TDIU.

As a preliminary matter, the Board notes that the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate entitlement to the benefit sought.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Legal Criteria

The effective date of an award of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such claim must identify the benefit sought.  38 C.F.R. § 3.157(a).

A claim for a TDIU may be presented informally or may be raised by the facts.  "Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU."  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  38 C.F.R. § 4.16(b).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Under 38 C.F.R. § 3.321(b), to accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional disability picture with such related factors as marked interference with employment, or frequent periods of hospitalization as to render impractical the application of ht regular schedular standards.  Id.  The effective date of an extra-schedular evaluation granting or increasing benefits will be in accordance with 38 C.F.R. § 3.400(o) in claims for increased benefits.  38 C.F.R. § 3.321(b)(3).


Factual Background and Analysis

A review of the record shows that in May 1995, the Veteran was awarded entitlement to service connection for posttraumatic stress disorder (PTSD), effective July 1, 1992, the date of his admission to a VA Medical Center.  The Veteran's PTSD was rated as 50 percent disabling for that period.  As such, the Veteran does not meet the minimum eligibility requirements for a TDIU for that period.  38 C.F.R. § 4.16.  Therefore, the Veteran's entitlement to an effective date earlier than October 25, 1995, for a TDIU must be considered on an extra- schedular basis.  38 C.F.R. §§ 3.321(b), 4.16(b).

A review of the medical records for that period shows that in July 1992, the Veteran was hospitalized for substance abuse.  The Veteran has maintained that he abuses alcohol as self-treatment for his PTSD.  At that time, the Veteran reported that he had been fired from his last job because he had been found drinking at work.  He reported that since that time, he had been self-employed, completing home repairs.

In July 1994, the Veteran was seen at the VA Medical Center for a VA examination.  At that time, the Veteran reported that he had received treatment for substance abuse in May 1994.  He reported that prior to the hospital treatment, he had been able to work to some extent, on a self-employed basis, but that he had not been able to do regular work since the May 1994 substance abuse treatment.  Records show that in July 1994, the Veteran was hospitalized for worsening symptoms of depression.  The Veteran was worried that he would begin drinking again because of the depression and checked himself into the hospital.  At that time, the Veteran was reportedly working for VA as a part of the compensated work therapy (CWT) program.  The Veteran's condition at discharge was noted to be fair, and the VA physician noted that he believed the Veteran to be disabled and unable to work secondary to his symptoms of PTSD.

Additionally, in an October 1998 claim for TDIU, the Veteran reported that he had last worked in 1994 for a sign company.  It is noted in the claims file that the sign company was owned by the Veteran's brother-in-law and that the Veteran had been let go from that job as a result of drinking while at work.

Also of record is an employment and wage report covering the years from 1980 to 1997.  In 1992, the Veteran was reported to have earned $3,791; in 1993, the Veteran was reported to have earned $7,144; in 1994, the Veteran was reported to have earned $5,217; and finally, in 1995, the Veteran was reported to have earned $2,601.

In February 2012, the Director of Compensation Service determined that the Veteran was not entitled to an earlier effective date based on an exceptional or unusual disability picture under 38 C.F.R. § 3.321(b) because he had not been rated at the 70 percent or higher disability level for PTSD which contemplates occupational functioning.

The evidence discussed above, shows that the Veteran has been unable to obtain and maintain substantially gainful employment, even when working in the protected environment of his brother-in- law's company, since he has been in receipt of service-connected benefits for PTSD.  The foregoing evidence of unemployability due to the service-connected PTSD as of July 1, 1992, also satisfies the informal claim requirements of 38 C.F.R. § 3.157(a).  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).  

Although the Veteran did not meet the criteria for a schedular TDIU prior to October 1995, the facts of this case demonstrate that he was not capable of meaningful employment since his award of service-connected for PTSD.  The record shows that the Veteran has limited education, and that his service-connected mental disorder has rendered him essentially unable to perform substantially gainful employment.  Treatment records and statements from the Veteran show that he could not perform more than marginal work even in a sheltered environment.  Medical and lay statements reflect serious occupational impairment due service-connected psychiatric disorder.

While the Director of Compensation and Pension Services found that entitlement on an extraschedular basis was not warranted because the schedular criteria for PTSD contemplate occupational functioning, the Board disagrees as this interpretation would render meaningless the intent of law to allow cases on an extraschedular basis where a claimant fails to meet the percentage standards but is nonetheless unemployable by reason of service-connected disability.  See generally 38 C.F.R. §§ 3.321(b), 4.16(b).

Accordingly, entitlement to an effective date from July 1, 1992, for a TDIU on an extraschedular basis is in order.


ORDER

An effective date for an award of TDIU from July 1, 1992, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


